DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept 28, 2021 has been entered.

Response to Amendment
Claims 1, 3, 9-11, 14-16, 19-21 and 24 are pending in this application. Claims 1, 9-10, 14-15, 19-20 and 24 have been amended. Claims 8, 13, 18 and 23 have been canceled. No claim has been newly added.

Response to Arguments
Applicant's arguments filed on Sept 28, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to “receiving, from a base station, a system information block (SIB) including configuration information  on a first bandwidth part for an initial access, the configuration information including information on a first subcarrier spacing for a random access preamble and information on a random access resource” in claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference 

The Applicant alleged that the combination of Ode (US 20190068355 A1, PCT cont Priority Date: 20160511) and OUCHI et al (US 20200305094 A1, For JP2019091960A Priority Date: March 30, 2016) fails to teach or suggest “wherein the SIB further includes configuration information for a paging” in claim 1.

In response the Examiner respectfully disagrees because OUCHI ‘094 teaches: “SI signalling has been extended by including terminal radio capability information for paging” (par 0045), “The capability information on the terminal apparatus (UE radio access capability, UE EUTRA capability) initiates a procedure for the terminal apparatus in a connected mode, in a case that the base station apparatus (EUTRAN) needs the capability information on the terminal apparatus. The base station apparatus inquires for the capability information on the terminal apparatus. The terminal apparatus transmits, in response to the inquiry, the capability information on the terminal apparatus. The base station apparatus determines whether the capability information is supported. In a case where the capability information is supported, the base station apparatus transmits configuration information corresponding to the capability information via, for example, higher layer signalling, to the terminal apparatus. The configuration information corresponding to the capability information has been configured, and therefore, the terminal apparatus determines that transmission and/or reception based on the capability can be performed” (par 0046), and “higher layer signalling may be system information such as … an SIB” (par 0052). 
Therefore, the cited reference teaches the claimed limitations of claim 1 in question with adequate reasons. The same conclusion applies to claims 10, 15 and 20 that recite similar features.

In summary, the Examiner respectfully submits that the combination of Ode’355, OUCHI ‘094 and SHANG et al (WO2014082215A1) teaches claim limitations as embodied in claims 1, 10, 15 and 20. In view of the above, the rejection is maintained.

Please clearly indicate your supporting paragraph in the SPEC or claim for your amendment in the future discussion. 

	 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 10-11, 14, 15-16, 19, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ode (US 20190068355 A1, PCT cont Priority Date: 20160511) in view of OUCHI et al (US 20200305094 A1, For JP2019091960A Priority Date: March 30, 2016), and further in view of SHANG et al (WO2014082215A1).

Regarding claim 1 (Currently Amended), Ode’355 discloses a method performed by a terminal in a wireless communication system (see, Fig.1, configuration of UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), the method comprising: 
receiving, from a base station, a system information block (SIB) including configuration information for a first bandwidth part (see, Subband for random access, par 0092, 0100), the configuration information including information on a first subcarrier spacing for a random access preamble and information on a random access resource (see, fig. 6, UE set up random access control based on the notification information via SIB, including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089); 
see, Subband for random access, par 0092, 0100), the first subcarrier spacing corresponding to the first bandwidth part (see, fig.6, UE performs a random access (RA) procedure after setting of subsequent random access including subcarrier interval for the subband, par 0089, 0100 and 0103);
receiving, from the base station, a radio resource control (RRC) message including information for a second bandwidth part (see, subband for data communication, par 0092, 0100), the information for the second bandwidth part including information on a second subcarrier spacing corresponding to the second bandwidth part (see, UE configures data communication based on the notification information via RRC, including radio resources for subband, also including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089); and 
receiving, from the base station, data using the second subcarrier spacing on the second bandwidth part (see, Fig. 12, data communication between UE and eNB (P20) after setting control based on notification information via RRC from eNB using subcarrier spacing correlated to the subband for data communication (P13), par 0089, 0099, 0148 and 0150).
Ode’355 discloses all the claim limitations but fails to explicitly teach:
receiving, from a base station, a system information block (SIB) including configuration information on a first bandwidth part for an initial access; 
transmitting, to the base station, the random access preamble for the initial access using the first subcarrier spacing on the first bandwidth part, the first subcarrier spacing corresponding to the first bandwidth part; 
wherein the SIB further includes configuration information for a paging, and 
wherein a subcarrier spacing for monitoring a signal for the paging is the same as a subcarrier spacing for receiving the SIB.

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses:
transmitting, to the base station, the random access preamble for the initial access (see, initial access in the random access procedure, par 0314) using the first subcarrier spacing on the first bandwidth part (see, terminal apparatus acquires information related to configurations for the physical channel/physical signal including subcarrier interval and information related to cell selection by acquiring SI messages such as the SIB, then performs an initial access in the random access procedure, where subcarrier interval be defined in reference to an operating band for each physical channel/physical signal (including PRACH) configured via higher layer signaling such as SIB or defined based on a subcarrier interval of a pilot channel blindly detected by the terminal apparatus, par 0051-0052, 0078, 0314), the first subcarrier spacing corresponding to the first bandwidth part (Note, subcarrier interval reference to operating band for each physical channel or reference to each physical channel, par 0051. Noted, a resource block used as a minimum unit of scheduling for allocating a physical channel and resourced block constituted of a set of multiple subcarriers (e.g., 12 subcarriers) on a frequency axis, therefore physical channel corresponding to bandwidth part, operating band out of multiple bands also corresponding to bandwidth part, par 0020, 0034); 
wherein the SIB further includes configuration information for a paging (see, BS transmits configuration information corresponding to the capability information of paging via SIB, par 0045-0046, 0052), and 
wherein a subcarrier spacing for monitoring a signal for the paging is the same as a subcarrier spacing for receiving the SIB (Note, SIB transmitted on DL-SCH via PDSCH, paging message transmitted on PCH via PDSCH, therefore the subcarrier interval for receiving SIB and monitoring paging message using the same subcarrier interval of PDSCH, par 0051, 0071-0072 and 0074. Noted, subcarrier interval in reference to an operating band defined based on a subcarrier interval of a pilot channel blindly detected by the terminal apparatus, par 0051) .
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).
The combination of Ode’355 and OUCHI’094 discloses all the claim limitations but fails to explicitly teach: receiving, from a base station, a system information block (SIB) including configuration information on a first bandwidth part for an initial access.

 However SHANG’215 from the same field of endeavor (see, fig. 3, multi-carrier configuration method in a FDD system, p12 9th paragraph) discloses: receiving, from a base station, a system information block (SIB) including configuration information on a first bandwidth part for an initial access (see, SIB broadcasts the configuration of uplink carrier, and UE selects one of the at least one uplink carrier as an uplink access carrier for initiating an access procedure, p4 9th-10th paragraph, p11 6th-8th paragraph, p12 10th par-11th paragraph. Noted, configuration information from SIB including frequencies of DL carrier and uplink carrier such as bandwidth of DL carrier and uplink carrier, p12 10th par-11th paragraph. Noted, Uplink access (including acquisition synchronization, system broadcast, control channel, etc.) (p2 first paragraph), therefore initiating an uplink access can be equate to initial access).
p2 3rd paragraph).

Regarding claim 3 (Previously Presented), Ode’355 discloses the method of claim 1 (see, Fig.1, configuration of UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049).
The combination of Ode’355 and SHANG’215 discloses all the claim limitations but fails to explicitly teach: wherein the information for the second bandwidth part is received by a physical downlink shared channel (PDSCH).

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: wherein the information for the second bandwidth part is received by a physical downlink shared channel (PDSCH) (see, PDSCH used to broadcast system information such as subcarrier interval in reference to operating band of multiple bands or physical channel, resource configuration information, uplink carrier frequency and an uplink bandwidth, par 0034, 0051-0052, 0071, 0078, 0156-0160. Noted, subcarrier interval in reference to physical channel (par 0051) and channel transmission using all the resource blocks of subband in a single cell is assumed (par 0101), therefore subcarrier interval varies among subbands). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355 modified by par 0055).

Regarding claim 9 (Currently Amended), Ode’355 modified by SHANG’215 discloses the method of claim 1 (see, Fig.1, configuration of UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), further comprising.
The combination of Ode’355 and SHANG’215 discloses all the claim limitations but fails to explicitly teach: monitoring the signal for the paging based on the configuration information for the paging, in case that the terminal is in an idle mode.

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses:
monitoring the signal for the paging based on the configuration information for the paging, in case that the terminal is in an idle mode. (Note, terminal apparatus detects the PCH (paging channel) in the PDSCH corresponding to the received PDCCH after acquiring configuration from SIB before transition to the connected mode, par 0131, 0267, 0296, 0303, 0314), 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355 modified by SHANG’215. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Regarding claim 10 (Currently Amended), Ode’355 discloses a terminal in a wireless communication system (see, Fig.1 and 30, UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049 and 0251), the method comprising: 
a transceiver (see, fig. 30, a transmitter 112, a receiver 113, par 0251); and 
a controller (see, fig. 30, controller 114, par 0251) configured to: 
control the transceiver (see, fig. 30, a transmitter 112, a receiver 113, par 0251) to receive, from a base station, a system information block (SIB) including configuration information for a first bandwidth part (see, Subband for random access, par 0092, 0100), the configuration information including information on a first subcarrier spacing for a random access preamble and information on a random access resource (see, fig. 6, UE set up random access control based on the notification information via SIB, including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089), 
control the transceiver (see, fig. 30, a transmitter 112, a receiver 113, par 0251) to transmit, to the base station, the random access preamble using the first subcarrier spacing on the first bandwidth part (see, Subband for random access, par 0092, 0100), the first subcarrier spacing corresponding to the first bandwidth part (see, fig.6, UE performs a random access (RA) procedure after setting of subsequent random access including subcarrier interval for the subband, par 0089, 0100 and 0103), 
control the transceiver (see, fig. 30, a transmitter 112, a receiver 113, par 0251) to receive, from the base station, a radio resource control (RRC) message including information for a second bandwidth part (see, subband for data communication, par 0092, 0100), the information for the second bandwidth part including information on a second subcarrier spacing corresponding to the second bandwidth part (see, UE configures data communication based on the notification information via RRC, including radio resources for subband, also including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089), and 
control the transceiver (see, fig. 30, a transmitter 112, a receiver 113, par 0251) to receive, from the base station, data using the second subcarrier spacing on the second bandwidth part (see, Fig. 12, data communication between UE and eNB (P20) after setting control based on notification information via RRC from eNB using subcarrier spacing correlated to the subband for data communication (P13), par 0089, 0099, 0148 and 0150). 
Ode’355 discloses all the claim limitations but fails to explicitly teach:
receive, from a base station, a system information block (SIB) including configuration information on a first bandwidth part for an initial access, 
transmit, to the base station, the random access preamble for the initial access using the first subcarrier spacing on the first bandwidth part, the first subcarrier spacing corresponding to the first bandwidth part, 
wherein the SIB further includes configuration information for a paging, and 
wherein a subcarrier spacing for monitoring a signal for the paging is the same as a subcarrier spacing for receiving the SIB.

	However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses:
transmit, to the base station, the random access preamble for the initial access (see, initial access in the random access procedure, par 0314) using the first subcarrier spacing on the first bandwidth part (see, terminal apparatus acquires information related to configurations for the physical channel/physical signal including subcarrier interval and information related to cell selection by acquiring SI messages such as the SIB, then performs an initial access in the random access procedure, where subcarrier interval be defined in reference to an operating band for each physical channel/physical signal (including PRACH) configured via higher layer signaling such as SIB or defined based on a subcarrier interval of a pilot channel blindly detected by the terminal apparatus, par 0051-0052, 0078, 0314), the first subcarrier spacing corresponding to the first bandwidth part (Note, subcarrier interval reference to operating band for each physical channel or reference to each physical channel, par 0051. Noted, a resource block used as a minimum unit of scheduling for allocating a physical channel and resourced block constituted of a set of multiple subcarriers (e.g., 12 subcarriers) on a frequency axis, therefore physical channel corresponding to bandwidth part, operating band out of multiple bands also corresponding to bandwidth part, par 0020, 0034), 
wherein the SIB further includes configuration information for a paging (see, BS transmits configuration information corresponding to the capability information of paging via SIB, par 0045-0046, 0052), and 
wherein a subcarrier spacing for monitoring a signal for the paging is the same as a subcarrier spacing for receiving the SIB (Note, SIB transmitted on DL-SCH via PDSCH, paging message transmitted on PCH via PDSCH, therefore the subcarrier interval for receiving SIB and monitoring paging message using the same subcarrier interval of PDSCH, par 0051, 0071-0072 and 0074. Noted, subcarrier interval in reference to an operating band defined based on a subcarrier interval of a pilot channel blindly detected by the terminal apparatus, par 0051) .
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in par 0055).
The combination of Ode’355 and OUCHI’094 discloses all the claim limitations but fails to explicitly teach: receive, from a base station, a system information block (SIB) including configuration information on a first bandwidth part for an initial access.

However SHANG’215 from the same field of endeavor (see, fig. 3, multi-carrier configuration method in a FDD system, p12 9th paragraph) discloses: receive, from a base station, a system information block (SIB) including configuration information on a first bandwidth part for an initial access (see, SIB broadcasts the configuration of uplink carrier, and UE selects one of the at least one uplink carrier as an uplink access carrier for initiating an access procedure, p4 9th-10th paragraph, p11 6th-8th paragraph, p12 10th par-11th paragraph. Noted, configuration information from SIB including frequencies of DL carrier and uplink carrier such as bandwidth of DL carrier and uplink carrier, p12 10th par-11th paragraph. Noted, Uplink access (including acquisition synchronization, system broadcast, control channel, etc.) (p2 first paragraph), therefore initiating an uplink access can be equate to initial access).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal as taught by SHANG’215 into that of Ode’355 modified by OUCHI’094. The motivation would have been to handle large overhead and limited access resources in FDD system (p2 3rd paragraph).

Regarding claim 11 (Previously Presented), Ode’355 modified by SHANG’215 discloses the terminal of claim 10 (see, Fig.1 and 30, UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049 and 0251).


However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: wherein the information for the second bandwidth part is received by a physical downlink shared channel (PDSCH) (see, PDSCH used to broadcast system information such as subcarrier interval in reference to operating band of multiple bands or physical channel, resource configuration information, uplink carrier frequency and an uplink bandwidth, par 0034, 0051-0052, 0071, 0078, 0156-0160. Noted, subcarrier interval in reference to physical channel (par 0051) and channel transmission using all the resource blocks of subband in a single cell is assumed (par 0101), therefore subcarrier interval varies among subbands). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal as taught by OUCHI’094 into that of Ode’355 modified by SHANG’215. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Regarding claim 14 (Currently Amended), Ode’355 discloses the terminal of claim 10 (see, Fig.1 and 30, UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049 and 0251), wherein the controller (see, fig. 30, controller 114, par 0251) is further configured to.
configuration information for the paging, in case that the terminal is in an idle mode.

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: monitor the signal for the paging based on information on the paging, in case that the terminal is in an idle mode (Note, terminal apparatus detects the PCH (paging channel) in the PDSCH corresponding to the received PDCCH after acquiring configuration from SIB before transition to the connected mode from idle mode, par 0131, 0267, 0296, 0303, 0314).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal as taught by OUCHI’094 into that of Ode’355 modified by SHANG’215. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Regarding claim 15 (Currently Amended), Ode’355 discloses a method performed by a base station in a wireless communication system (see, Fig.1, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), the method comprising: 
transmitting, to a terminal, a system information block (SIB) including configuration information for a first bandwidth part (see, Subband for random access, par 0092, 0100), the configuration information including information on a first subcarrier spacing for a random access preamble and information on a random access resource (see, fig. 6, BS send notification information via SIB for UE to set up random access control, including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089); 
receiving, from the terminal, the random access preamble using the first subcarrier spacing on the first bandwidth part (see, Subband for random access, par 0092, 0100), the first subcarrier spacing corresponding to the first bandwidth part (see, fig.6, BS receives RA by UE performing a random access (RA) procedure after setting of subsequent random access including subcarrier interval for the subband, par 0089, 0100 and 0103); 
transmitting, to the terminal, a radio resource control (RRC) message including information for a second bandwidth part (see, subband for data communication, par 0092, 0100), the information for the second bandwidth part including information on a second subcarrier spacing corresponding to the second bandwidth part (see, BS sends the notification information via RRC for UE to configure data communication, configuration information including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089); and 
transmitting, to the terminal, data using the second subcarrier spacing on the second bandwidth part (see, Fig. 12, data communication between UE and eNB (P20) after setting control based on notification information via RRC from eNB using subcarrier spacing correlated to the subband for data communication (P13), par 0089, 0099, 0148 and 0150).
Ode’355 discloses all the claim limitations but fails to explicitly teach:
transmitting, to a terminal, a system information block (SIB) including configuration information on a first bandwidth part for an initial access; 
the initial access using the first subcarrier spacing on the first bandwidth part, the first subcarrier spacing corresponding to the first bandwidth part; 
wherein the SIB further includes configuration information for a paging, and 
wherein a subcarrier spacing for monitoring a signal for the paging is the same as a subcarrier spacing for receiving the SIB.

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses:
receiving, from the terminal, the random access preamble for the initial access (see, initial access in the random access procedure, par 0314) using the first subcarrier spacing on the first bandwidth part (see, terminal apparatus acquires information related to configurations for the physical channel/physical signal including subcarrier interval and information related to cell selection by acquiring SI messages such as the SIB, then performs an initial access in the random access procedure, where subcarrier interval be defined in reference to an operating band for each physical channel/physical signal (including PRACH) configured via higher layer signaling such as SIB or defined based on a subcarrier interval of a pilot channel blindly detected by the terminal apparatus, par 0051-0052, 0078, 0314), the first subcarrier spacing corresponding to the first bandwidth part (Note, subcarrier interval reference to operating band for each physical channel or reference to each physical channel, par 0051. Noted, a resource block used as a minimum unit of scheduling for allocating a physical channel and resourced block constituted of a set of multiple subcarriers (e.g., 12 subcarriers) on a frequency axis, therefore physical channel corresponding to bandwidth part, operating band out of multiple bands also corresponding to bandwidth part, par 0020, 0034); 
wherein the SIB further includes configuration information for a paging (see, BS transmits configuration information corresponding to the capability information of paging via SIB, par 0045-0046, 0052), and 
wherein a subcarrier spacing for monitoring a signal for a paging is same as a subcarrier spacing for receiving the SIB (Note, SIB transmitted on DL-SCH via PDSCH, paging message transmitted on PCH via PDSCH, therefore the subcarrier interval for receiving SIB and monitoring paging message using the same subcarrier interval of PDSCH, par 0051, 0071-0072 and 0074. Noted, subcarrier interval in reference to an operating band defined based on a subcarrier interval of a pilot channel blindly detected by the terminal apparatus, par 0051) .
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).
The combination of Ode’355 and OUCHI’094 discloses all the claim limitations but fails to explicitly teach: transmitting, to a terminal, a system information block (SIB) including configuration information on a first bandwidth part for an initial access; 

However SHANG’215 from the same field of endeavor (see, fig. 3, multi-carrier configuration method in a FDD system, p12 9th paragraph) discloses: transmitting, to a terminal, a system information block (SIB) including configuration information on a first bandwidth part for an initial access (see, BS broadcasts SIB with the configuration of uplink carrier, and UE selects one of the at least one uplink carrier as an uplink access carrier for initiating an access procedure, p4 9th-10th paragraph, p11 6th-8th paragraph, p12 10th par-11th paragraph. Noted, configuration information from SIB including frequencies of DL carrier and uplink carrier such as bandwidth of DL carrier and uplink carrier, p12 10th par-11th paragraph. Noted, Uplink access (including acquisition synchronization, system broadcast, control channel, etc.) (p2 first paragraph), therefore initiating an uplink access can be equate to initial access).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by SHANG’215 into that of Ode’355 modified by OUCHI’094. The motivation would have been to handle large overhead and limited access resources in FDD system (p2 3rd paragraph).

Regarding claim 16 (Previously Presented), Ode’355 modified by SHANG’215 discloses the method of claim 15 (see, Fig.1, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049).
The combination of Ode’355 and SHANG’215 discloses all the claim limitations but fails to explicitly teach: wherein the information for the second bandwidth part is transmitted by a physical downlink shared channel (PDSCH).

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: wherein the information for the second bandwidth part is transmitted by a physical downlink shared channel (PDSCH) (see, PDSCH used to broadcast system information such as subcarrier interval in reference to operating band of multiple bands or physical channel, resource configuration information, uplink carrier frequency and an uplink bandwidth, par 0034, 0051-0052, 0071, 0078, 0156-0160. Noted, subcarrier interval in reference to physical channel (par 0051) and channel transmission using all the resource blocks of subband in a single cell is assumed (par 0101), therefore subcarrier interval varies among subbands). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355 modified by SHANG’215. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).


Regarding claim 19 (Currently Amended), Ode’355 modified by SHANG’215 discloses the method of claim 15 (see, Fig.1, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), further comprising.
The combination of Ode’355 and SHANG’215 discloses all the claim limitations but fails to explicitly teach:
transmitting, to the terminal, the signal for the paging based on the configuration information for the paging, in case that the terminal is in an idle mode.

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses:
transmitting, to the terminal, the signal for the paging based on the configuration information for the paging, in case that the terminal is in an idle mode (Note, transmits configuration from SIB, terminal apparatus detects the PCH (paging channel) in the PDSCH corresponding to the received PDCCH after acquiring configuration from SIB before transition to the connected mode from idle mode, par 0131, 0267, 0296, 0303, 0314). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355 modified by SHANG’215. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Regarding claim 20 (Currently Amended), Ode’355 discloses a base station in a wireless communication system (see, Fig.1 and 29, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), the method comprising: 
a transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209); and 
a controller (see, fig. 29, controller 124, par 0209) configured to: 
control the transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209) to transmit, to a terminal, a system information block (SIB) including configuration information for a first bandwidth part (see, Subband for random access, par 0092, 0100), the configuration information including information on a first subcarrier spacing for a random access preamble and information on a random access resource (see, fig. 6, BS send notification information via SIB for UE to set up random access control, including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089), 
see, fig. 29, transmitter 122 and receiver 123, par 0209) to receive, from the terminal, the random access preamble using the first subcarrier spacing on the first bandwidth part (see, Subband for random access, par 0092, 0100), the first subcarrier spacing corresponding to the first bandwidth part (see, fig.6, BS receives RA by UE performing a random access (RA) procedure after setting of subsequent random access including subcarrier interval for the subband, par 0089, 0100 and 0103), 
control the transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209) to transmit, to the terminal, a radio resource control (RRC) message including information for a second bandwidth part (see, subband for data communication, par 0092, 0100), the information for the second bandwidth part including information on a second subcarrier spacing corresponding to the second bandwidth part (see, BS sends the notification information via RRC for UE to configure data communication, configuration information including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089), and 
control the transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209) to transmit, to the terminal, data using the second subcarrier spacing on the second bandwidth part (see, Fig. 12, data communication between UE and eNB (P20) after setting control based on notification information via RRC from eNB using subcarrier spacing correlated to the subband for data communication (P13), par 0089, 0099, 0148 and 0150).
Ode’355 discloses all the claim limitations but fails to explicitly teach:
transmit, to a terminal, a system information block (SIB) including configuration information on a first bandwidth part for an initial access, 
the initial access using the first subcarrier spacing on the first bandwidth part, the first subcarrier spacing corresponding to the first bandwidth part, 
wherein the SIB further includes configuration information for a paging, and 
wherein a subcarrier spacing for monitoring a signal for the paging is the same as a subcarrier spacing for receiving the SIB.

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses:
receive, from the terminal, the random access preamble for the initial access (see, initial access in the random access procedure, par 0314) using the first subcarrier spacing on the first bandwidth part (see, terminal apparatus acquires information related to configurations for the physical channel/physical signal including subcarrier interval and information related to cell selection by acquiring SI messages such as the SIB, then performs an initial access in the random access procedure, where subcarrier interval be defined in reference to an operating band for each physical channel/physical signal (including PRACH) configured via higher layer signaling such as SIB or defined based on a subcarrier interval of a pilot channel blindly detected by the terminal apparatus, par 0051-0052, 0078, 0314), the first subcarrier spacing corresponding to the first bandwidth part (Note, subcarrier interval reference to operating band for each physical channel or reference to each physical channel, par 0051. Noted, a resource block used as a minimum unit of scheduling for allocating a physical channel and resourced block constituted of a set of multiple subcarriers (e.g., 12 subcarriers) on a frequency axis, therefore physical channel corresponding to bandwidth part, operating band out of multiple bands also corresponding to bandwidth part, par 0020, 0034); 
wherein the SIB further includes configuration information for a paging (see, BS transmits configuration information corresponding to the capability information of paging via SIB, par 0045-0046, 0052), and 
wherein a subcarrier spacing for monitoring a signal for the paging is the same as a subcarrier spacing for receiving the SIB (Note, SIB transmitted on DL-SCH via PDSCH, paging message transmitted on PCH via PDSCH, therefore the subcarrier interval for receiving SIB and monitoring paging message using the same subcarrier interval of PDSCH, par 0051, 0071-0072 and 0074. Noted, subcarrier interval in reference to an operating band defined based on a subcarrier interval of a pilot channel blindly detected by the terminal apparatus, par 0051) .
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).
The combination of Ode’355 and OUCHI’094 discloses all the claim limitations but fails to explicitly teach: transmit, to a terminal, a system information block (SIB) including configuration information on a first bandwidth part for an initial access.

However SHANG’215 from the same field of endeavor (see, fig. 3, multi-carrier configuration method in a FDD system, p12 9th paragraph) discloses: transmitting, to a terminal, a system information block (SIB) including configuration information on a first bandwidth part for an initial access (see, BS broadcasts SIB with the configuration of uplink carrier, and UE selects one of the at least one uplink carrier as an uplink access carrier for initiating an access procedure, p4 9th-10th paragraph, p11 6th-8th paragraph, p12 10th par-11th paragraph. Noted, configuration information from SIB including frequencies of DL carrier and uplink carrier such as bandwidth of DL carrier and uplink carrier, p12 10th par-11th paragraph. Noted, Uplink access (including acquisition synchronization, system broadcast, control channel, etc.) (p2 first paragraph), therefore initiating an uplink access can be equate to initial access).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by SHANG’215 into that of Ode’355 modified by OUCHI’094. The motivation would have been to handle large overhead and limited access resources in FDD system (p2 3rd paragraph).
 
Regarding claim 21 (Previously Presented), Ode’355 modified by SHANG’215 discloses the base station of claim 20 (see, Fig.1 and 29, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049).
The combination of Ode’355 and SHANG’215 discloses all the claim limitations but fails to explicitly teach: wherein the information for the second bandwidth part is transmitted by a physical downlink shared channel (PDSCH).

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: wherein the information for the second bandwidth part is transmitted by a physical downlink shared channel (PDSCH) (see, PDSCH used to broadcast system information such as subcarrier interval in reference to operating band of multiple bands or physical channel, resource configuration information, uplink carrier frequency and an uplink bandwidth, par 0034, 0051-0052, 0071, 0078, 0156-0160. Noted, subcarrier interval in reference to physical channel (par 0051) and channel transmission using all the resource blocks of subband in a single cell is assumed (par 0101), therefore subcarrier interval varies among subbands). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355 modified by SHANG’215. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Regarding claim 24 (Currently Amended), Ode’355 discloses the base station of claim 20 (see, Fig.1 and 29, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), wherein the controller (see, fig. 29, controller 124, par 0209) is further configured to control the transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209) to.
The combination of Ode’355 and SHANG’215 discloses all the claim limitations but fails to explicitly teach: transmit, to the terminal, the signal for the paging based on the configuration information for the paging, in case that the terminal is in an idle mode. 

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: transmit, to the terminal, the signal for the paging based on the configuration information for the paging, in case that the terminal is in an idle mode (Note, transmits configuration from SIB, terminal apparatus detects the PCH (paging channel) in the PDSCH corresponding to the received PDCCH after acquiring configuration from SIB before transition to the connected mode from idle mode, par 0131, 0267, 0296, 0303, 0314). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by OUCHI’094 into that of Ode’355 modified by SHANG’215. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US20170141833A1, Priority Date: Jan 25, 2016) teaches: low-cost UE acquires configuration information for low-cost subbands from a base station. The low-cost subband configuration information may include at least some of information on the locations of low-cost subbands, information on the number of low-cost subbands, and information indicating for which low-cost subband the low-cost UE should perform CSI reporting. The configuration information for low-cost subbands may be included in a master information block (MIB), may be included in a system information block (SIB) for a low-cost UE (par 0385).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473